UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.97% (Cost $297,911,781) California 89.60% ABAG Finance Authority for Nonprofit Corps, Rev San Diego Hosp Assn Ser 2001A 6.125 08-15-20 BBB+ 2,000 2,183,560 Anaheim Public Financing Auth, Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C Zero 09-01-18 AAA 3,000 1,844,880 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (P) 9.053 07-16-23 AAA 2,000 2,147,960 Antioch Public Financing Auth, Rev Ref Reassessment Sub Ser 1998B (G) 5.850 09-02-15 BB+ 1,375 1,445,359 Belmont Community Facilities District, Rev Special Tax Dist No. 2000 1 Library Proj Ser 2004A 5.750 08-01-24 Aaa 1,000 1,223,010 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Fdg Corp 6.000 06-01-35 BBB 1,765 1,886,308 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06-01-43 BBB 5,000 5,374,550 Rev Asset Backed Bond Los Angeles County (Step Coupon 5.250%, 12-01-10) (O) Zero 06-01-21 Baa3 5,000 4,374,750 Rev Asset Backed Bond Stanislaus Fdg Ser 2002A 5.500 06-01-33 Baa3 1,000 1,044,300 California Department of Water Resources, Rev Pwr Supply Ser 2002A 5.375 05-01-21 A- 4,000 4,412,840 California Educational Facilities Auth, Rev Ref Pooled College & Univ Financing Ser 1993B 6.125 06-01-09 Baa2 15 15,034 Rev Ref Woodbury Univ 5.000 01-01-30 BBB- 2,000 2,067,080 Rev Univ of San Diego Ser 2002A 5.500 10-01-32 A2 1,435 1,551,622 California Health Facilities Financing Auth, Rev Catholic Healthcare West Ser 2004G 5.250 07-01-23 A- 1,000 1,069,580 Rev Kaiser Permanente Ser 2006A 5.250 04-01-39 A+ 2,500 2,685,875 Rev Ref Cedars Sinai Med Ctr 5.000 11-15-34 A3 2,000 2,104,820 Rev Ref Insd Hlth Facil-Small Facil Ser 1994B 7.500 04-01-22 A+ 525 531,095 California Infrastructure & Economic Development Bank, Rev J David Gladstone Inst Proj 5.250 10-01-34 A- 1,000 1,052,970 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08-01-31 A+ 3,000 3,212,190 California Municipal Finance Auth, Rev Ref American Heritage Education Foundation Proj Ser 2006A 5.250 06-01-26 BBB- 1,000 1,055,890 Page 1 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) California Pollution Control Financing Auth, Rev Poll Control Pacific Gas & Electric Ser 1996A 5.350 12-01-16 AAA 1,000 1,077,360 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11-01-27 BB- 2,000 2,013,380 Rev Chemical Waste Mgmt Inc Proj Ser 2005C 5.125 11-01-23 BBB 2,000 2,114,960 California State Economic Recovery Auth, Gen Oblig Unltd Ser 2004B 5.000 07-01-23 AA+ 2,000 2,048,640 California State Public Works Board, Rev Lease Dept of Corrections Ser 2003C 5.500 06-01-18 A 5,000 5,555,950 Rev Ref Lease Dept of Corrections State Prisons Ser 1993A 5.000 12-01-19 AAA 5,000 5,510,900 Rev Ref Lease Various Univ of Calif Projs Ser 1993A 5.500 06-01-21 AA- 1,250 1,251,075 California State University, Rev Ref Systemwide Ser 2005C 5.000 11-01-38 AAA 5,000 5,364,100 California Statewide Communities Development Auth, Rev Ref Cert of Part Univ Corp Calif State Univ 6.000 04-01-26 AAA 1,620 1,639,165 California Statewide Financing Auth, Rev Tobacco Settlement Asset Backed Bond 2002A 6.000 05-01-37 Baa3 2,500 2,669,800 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05-01-37 Baa3 4,000 4,271,680 California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 2,153,580 Gen Oblig Unltd 5.125 11-01-24 A+ 3,500 3,751,125 Gen Oblig Unltd Ref (P) 6.311 03-01-16 AAA 6,255 7,410,549 Gen Oblig Unltd Ref 5.000 06-01-34 A+ 2,000 2,121,180 Gen Oblig Unltd Ref 4.750 04-01-29 AAA 6,000 6,118,260 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09-01-33 BB 750 800,880 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09-01-23 BB 500 536,605 Rev Spec Tax Cmty Facil Dist No. 92 1 (G) 7.100 09-01-21 AA 1,950 2,040,207 Rev Spec Tax Cmty Facil Dist No. 98 2 (G) 5.750 09-01-29 AA 2,470 2,662,783 Carson, City of, Rev Spec Assessment Imp Bond Act of 1915 Dist No. 2001 1 (G) 6.375 09-02-31 BB+ 1,375 1,425,518 Center Unified School District, Gen Oblig Unltd Ref Cap Apprec Ser 1997C Zero 09-01-16 AAA 2,145 1,458,149 Chula Vista Industrial Development Agency, Rev San Diego Gas Ser 2005D 5.000 12-01-27 A+ 1,500 1,596,690 Rev Ref Tax Alloc Bayfront Ser 2006B (G) 5.250 10-01-27 BB+ 1,250 1,280,550 Page 2 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Contra Costa County Public Financing Auth, Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 3,000 3,097,230 Corona Community Facilities District, Rev Special Tax Escrow 97 2 (G) 5.875 09-01-23 BB+ 1,300 1,351,506 Eastern Municipal Water District, Rev Water & Sewer Ctfs Partn Ser 2006A 5.000 07-01-32 AAA 2,965 3,188,057 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- 6,615 2,394,233 Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB- 30,000 5,538,600 Rev Ref Toll Rd Sr Lien Ser 1995A 6.500 01-01-32 AAA 1,665 1,669,279 Rev Ref Toll Rd Sr Lien Ser 1995A 6.000 01-01-34 AAA 14,775 14,806,766 Fresno Joint Powers Financing Auth, Rev Ref Ser 1994A 6.550 09-02-12 BBB+ 800 801,704 Fresno, City of, Rev Swr Ser A 1 5.250 09-01-19 AAA 1,000 1,141,060 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09-01-32 BB 1,000 1,070,810 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06-01-33 BBB 3,000 3,364,920 Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700 03-01-28 BBB- 3,975 4,115,953 Irwindale Community Redevelopment Agency, Rev Ref Tax Alloc Sub Lien Ind'l Dev Proj (G) 7.050 06-01-26 BBB 2,750 2,818,998 Laguna Salada Union School District, Gen Oblig Unltd Ser 2000C Zero 08-01-26 AAA 1,000 440,660 Lancaster School District, Rev Ref Cert of Part Cap Apprec Zero 04-01-19 AAA 1,730 1,036,011 Rev Ref Cert of Part Cap Apprec Zero 04-01-22 AAA 1,380 719,725 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09-01-27 BB 1,200 1,276,824 Long Beach, City of, Rev Ref Harbor Ser 1998A 6.000 05-15-18 AAA 2,660 3,145,131 Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10-01-26 BB- 2,500 2,681,100 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09-01-22 BB+ 655 676,039 Los Angeles Community Redevelopment Financing Auth, Rev MultiFamily Grand Central Square Ser 1993A 5.850 12-01-26 BBB- 2,000 2,002,100 Los Angeles Unified School District, Gen Oblig Unltd Election of 1997 Ser 2002E 5.500 07-01-17 AAA 1,500 1,655,775 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 2,500 2,602,600 Page 3 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Modesto, City of, Rev Spec Tax Cmnty Facs Dist No. 04-1 2 (G) 5.100 09-01-26 BB 2,000 2,044,580 New Haven Unified School District, Gen Oblig Unltd Cap Apprec Ser 1998B Zero 08-01-22 AAA 14,200 6,236,924 Northern California Transmission Agency, Rev Ref Calif-Oregon Transm Proj Ser 1990A 7.000 05-01-13 AAA 100 116,484 Northstar Community Services District, Rev Special Tax District No. 1 (G) 5.550 09-01-36 BB- 3,000 3,112,500 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj 5.000 02-01-17 AAA 2,045 2,076,227 Orange, County of, Rev Ref Spec Assessment Imp Bond Act 1915 Ltd Oblig Dist No. 01-1 (G) 5.000 09-02-26 BB 500 507,290 Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09-02-33 BB 1,570 1,619,989 Rev Spec Tax Cmty Facil Dist No. 1 Ladera Ranch Ser 2000A (G) 6.250 08-15-30 AA 1,000 1,046,510 Oxnard, City of, Rev Special Tax District No. 3 - Seabridge (G) 5.000 09-01-35 BB 1,500 1,519,125 Paramount Unified School District, Gen Oblig Unltd Cap Apprec Bonds Ser 2001B Zero 09-01-25 AAA 4,735 2,124,405 Pasadena, City of, Cert of Part Ref Old Pasadena Parking Facil Proj 6.250 01-01-18 AA- 1,045 1,192,888 Poway, City of, Rev Ref Cmty Facil Dist No. 88 1 Pkwy Business Ctr (G) 6.750 08-15-15 BB 1,000 1,062,900 Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No. 1 (G) 6.700 09-01-30 BB 1,000 1,066,640 Redondo Beach Public Financing Auth, Rev South Bay Center Redevel Proj (G) 7.000 07-01-16 BBB+ 950 970,824 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06-01-12 A+ 1,000 1,129,550 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 5,000 5,213,800 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08-01-24 AAA 350 468,492 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 8,750 9,744,087 San Bruno Park School District, Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-21 AAA 1,015 548,486 Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-23 AAA 1,080 532,278 Page 4 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (P) 7.968 04-23-08 AAA 1,000 1,059,200 Rev Ref Cert of Part Inverse Floater (P) 7.968 04-22-09 AAA 400 440,104 San Diego Redevelopment Agency, Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-17 BB 1,600 932,672 Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-18 BB 1,700 929,339 Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.800 09-01-28 BB 1,395 1,444,718 Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 1,000 1,034,130 San Diego Unified School District, Gen Oblig Unltd Ref Election 1998 Ser 2006F-1 5.250 07-01-28 AAA 5,000 5,946,150 Gen Oblig Unltd Cap Apprec Ser 1999A Zero 07-01-21 AAA 2,500 1,355,675 Gen Oblig Unltd Election of 1998 Ser 2000B 5.000 07-01-25 AAA 2,450 2,568,556 San Francisco Bay Area Rapid Transit District, Rev Sales Tax 5.000 07-01-31 AAA 3,000 3,200,610 San Francisco City & County Redevelopment Agency, Rev Cmty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08-01-25 BB 2,500 2,625,900 Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08-01-35 BB 1,250 1,280,650 San Francisco State Building Auth, Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10-01-13 A 2,145 2,268,809 San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A Step Coupon (5.750%, 01-15-07) (O) Zero 01-15-21 BB- 5,000 5,074,650 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 3,848,050 Rev Toll Rd Sr Lien Zero 01-01-22 AAA 6,500 3,487,510 San Marcos Public Facilities Auth, Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08-01-31 AA 1,305 1,401,792 San Mateo County Joint Power Auth, Rev Ref Lease Cap Proj Prog 5.000 07-01-21 AAA 1,815 2,026,847 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 1,790 2,193,144 Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-24 AAA 10,000 12,672,200 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09-01-19 BBB- 1,000 1,097,420 Page 5 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Santa Clara County Financing Auth, Rev Ref Lease Multiple Facil Projs Ser 2000B 5.500 05-15-17 AAA 6,000 6,434,700 Santa Clara, County Of, General Obligation Unltd 5.250 09-01-24 AAA 2,500 2,904,775 Santa Fe Springs Community Development Commission, Rev Tax Alloc Cap Apprec Cons Redev Proj Ser 2006A Zero 09-01-20 AAA 1,275 715,326 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000 09-01-30 BB+ 500 534,215 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09-01-30 BB 1,495 1,520,819 Southern California Public Power Auth, Rev Ref Southern Transm Proj Zero 07-01-13 AAA 4,400 3,447,180 Tobacco Securitization Auth of Northern California Rev Asset Backed Bond Ser 2001A 5.375 06-01-41 AAA 1,000 1,078,780 Torrance, City of, Rev Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06-01-31 A+ 2,000 2,135,820 Tustin Unified School District, Rev Spec Tax Cmty Facil Dist No. 97 1 6.375 09-01-35 AAA 1,000 1,069,080 Vallejo Sanitation and Flood Control District, Rev Ref Cert of Part 5.000 07-01-19 AAA 2,500 2,784,575 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09-01-22 AA 3,000 3,552,420 Puerto Rico 10.37% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 7.720 07-01-11 AAA 7,500 8,982,300 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 1996Z 6.250 07-01-14 AAA 3,250 3,828,988 Rev Ref Ser 1998A 5.000 07-01-38 AAA 5,000 5,136,900 Puerto Rico Ind'l, Tourist, Ed'l, Med & Environmental Control Facilities Financing Auth, Rev Hosp de La Concepcion Ser 2000A 6.500 11-15-20 AA 500 554,255 Puerto Rico Public Finance Corp, Rev Commonwealth Approp Ser 2002E 5.700 08-01-25 Aaa 2,500 2,661,200 Puerto Rico, Commonwealth of, Gen Oblig Unltd 6.500 07-01-15 BBB 6,000 7,138,380 Gen Oblig Unltd Ser 975 (P) 6.290 07-01-18 Aaa 5,000 5,859,800 Page 6 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.03% (Cost $88,000) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06, due 12-1-06 (Secured by U.S. Treasury Inflation Indexed Bonds 2.000%, due 1-15-26 and 3.625%, due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 1.875%, due 7-15-15, 2.000%, due 7-15-14, 3.375%, due 1-15-07, 3.375%, due 1-15-12, and 4.250%, due 1-15-10). Maturity value $88,013 5.280 88 88,000 Total investments (Cost $297,999,781) 100.00% Page 7 John Hancock California Tax-Free Income Fund Footnotes to Schedule of Investments November 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on November 30, 2006. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2006, including short-term investments, was $297,999,781. Gross unrealized appreciation and depreciation of investments aggregated $31,413,778 and $12,121, respectively, resulting in net unrealized appreciation of $31,401,677. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock California Tax-Free Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 26, 2007
